                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SIGNATURE BUILDING SYSTEMS OF
PENNSYLVANIA, LLC AND
SIGNATURE BUILDING SYSTEMS, INC.

                     Plaintiffs,                  3:20-CV-2348
      v.                                          (JUDGE MARIANI)

MOTORIST MUTUAL INSURANCE CO.

                     Defendant.

                                           ORDER

      AND NOW, THIS ~              AY OF JUNE 2021, upon consideration of Defendant

Motorist Mutual Insurance Co.'s "Motion to Dismiss" (Doc. 4) and all relevant documents, for

the reasons set forth in the accompanying Memorandum Opinion, IT IS HEREBY

ORDERED THAT Defendant's Motion is DENIED.
